Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2020, 02/13/2020, 02/18/2020, 02/11/2021, and 05/11/2021 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply to the application filed on 31 of December 2019.
Claims 1-24 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…providing one or more visualizations based on data from a data source; determining one or more assessment models based on the one or more visualizations, wherein the one or more assessment models are arranged to detect one or more 
More specifically, claims 1-24 are directed to “Mathematical Concepts”, specifically “mathematical calculations” and “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” because the claimed elements describe models that detect errors within displayed results while ranking the assessment results based on an assessment score and providing an output (i.e. report) of the results as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6, 8-12, 14-18, and 20-24 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 7, 13, and 19 recite additional elements (preamble) yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be 
In particular, the independent claims 1, 7, 13, and 19 recite additional elements “a network computer”, “…a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors” and “a client computer” that execute instructions that perform actions”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 17 Lines 8-28 “Additionally, in one or more embodiments (not shown in the figures), client computer 200 may include an embedded logic hardware device instead of a CPU, such as, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), Programmable Array Logic (PAL), or the like, or combination thereof. The embedded logic hardware device may directly execute its embedded logic to perform actions. Also, in one or more embodiments (not shown in the figures), client computer 200 may include one or more hardware micro-controllers instead of CPUs.  In one or more embodiments, the one or more micro-controllers may directly execute their own embedded logic to perform actions and access its own internal memory and its own external Input and Output Interfaces (e.g., hardware pins or wireless transceivers) to perform actions, such as System On a Chip (SOC), or the like. Illustrative Network Computer FIGURE 3 shows one embodiment of network computer 300 that may be included in a system implementing one or more of the various embodiments. Network computer 300 may include many more or less components than those shown in FIGURE 3. However, the components shown are sufficient to disclose an illustrative embodiment for practicing these innovations. Network computer 300 may represent, for example, one embodiment of at least one of visualization server computer 116, data source server computer 118, or the like, of FIGURE 1. Network computers, such as, network computer 300 may include a processor 302 that may be in communication with a memory 304 via a bus 328. In some embodiments, processor 302 may be comprised of one or more hardware processors, or one or more processor cores.” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the remaining additional element directed network computer reflect insignificant extra solution activities to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.  
With respect to step 2B, claims 1, 7, 13, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a network computer”, “…a transceiver” that communicates over the “network”; “a memory” that stores at least instructions; “one or more processors” and “a client computer. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to 
As a result, claims 1, 7, 13, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6, 8-12, 14-18, and 20-24 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3-7, 9-13, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being obvious by the combination of US  20160350950 to Ritchie et al. (hereinafter referred to as “Ritchie”) in view of US 20200372472 to Kenthapadi et al. (hereinafter referred to as “Kenthapadi”).


As per Claims 1, 7, 13 and 19:
Specifically, Ritchie teaches:
providing one or more visualizations based on data from a data source; (Ritchie ¶80 the rules are generally a plurality of relationships with respect to the meta-data and its type, each relationship comprehending a reference to at least one numerical element value. It should be noted that there is no limit to the rules to follow for the meta-data and the corresponding numerical element value when creating a graphical visualization).
determining one or more assessment models based on the one or more visualizations, wherein the one or more assessment models are arranged to detect one or more mirages in the one or more visualizations, and wherein the one or more mirages are visually misleading presentations of the data in the one or more visualizations; (Ritchie ¶120 As depicted in FIG. 19a , an embodiment of the present invention provides a method (1900) for visually identifying data errors on graphics on a computing device. The method (1900) voluntarily called Smart graphical Error Detection Technology or SEDT initiates at step (1902) if Smart graphical Error Detection Technology is turned on. In step (1904), the system analyzes the identified meta-data, numerical elements, and rules, in combination or individually associated with the Label. If the Label is found to have a rule-based algorithm, then in step (1906) that rule is applied).
employing the one or more assessment models to determine one or more assessment results based on the one or more visualizations and the data from the data source, wherein each assessment result includes an assessment score that corresponds to a detection of the one or more mirages; (Ritchie ¶122-123 the chart (1924) shows a downward trend in forward years FY14E to FY18E that would not be picked up using statistical methods FIG. 1c. Smart graphical Error Detection Technology has highlighted the FY18E meta-data as a possible error 
a client computer, comprising: a transceiver that communicates over the network; (Ritchie ¶73-74 The disclosed invention(s) along with the hardware module is/are operative in online mode or offline mode or both in online and offline mode. The invention is able to utilize wireless networks that may include, but not be limited to CDMA, GSM, UMTS, HSPA, EV-DO, EV-DO rev. A, 3GPP LTE, WiMAX, Wi-Fi, Bluetooth, internet, telephony, or some other communication format including combinations thereof).
a memory that stores at least instructions; one or more processors that execute instructions that perform actions, including…; (Ritchie ¶86 As shown, client system (390) comprises a processor (310) and associated memory (316) for handling operations and a data local store (320) for storing method (200) results, underlying dataset, applied rules and display logic for Info-graphical representations locally (components may also be stored and accessed server-side (392)), logic (318) as embodied in methods (200, 920, step 926 to step 938,1200,1600, 1700, 1800, 1900, 2000) and storage for configuration data (322) if not stored on server system (394) configuration data (342)).

rank ordering the one or more assessment results based on the assessment score; (Kenthapadi ¶25 the first ranker may then apply a first machine learning model to features for the qualified candidates to generate scores for the qualified candidates. The first ranker also produces a ranking of candidates by ordering the qualified candidates by descending score from the machine learning model).
providing a report that includes the rank ordered list of the one or more assessment results; (Kenthapadi ¶30, 42 one or more components of application 110 may display and/or otherwise output a member's position (e.g., top 10%, top 20 out of 138, etc.) in a ranking of candidates for a job to encourage the member to apply for jobs in which the member is highly ranked. In a second example, the component(s) may account for a candidate's relative position in rankings 116 for a set of jobs during ordering of the jobs as search results in response to a job search by the candidate).
…receiving the report; (Kenthapadi ¶30, 42 one or more components of application 110 may display and/or otherwise output a member's position (e.g., top 10%, top 20 out of 138, etc.) in a ranking of candidates for a job to encourage the member to apply for jobs in which the member is highly ranked. In a second example, the component(s) may account for a candidate's relative position in rankings 116 for a set of jobs during ordering of the jobs as search results in response to a job search by the candidate).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie’s system to turn Info-graphical or numerical representations of the meta-
Although Kenthapadi does not directly pertain to the field of G06Q10/06393 Score-carding, benchmarking or key performance indicator [KPI] analysis, a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole, see MPEP 2141.01.  The prior art of record provides common essential elements, even though the prior art applied is not visualization error based but rather query processing using ranking based; furthermore it solves the pertinent problem of having a machine learning model rank generate scores and further rank candidates where later the system displays the ranking of the candidate in view of available positions (e.g., top 10%, top 20 out of 138, etc.).
Ritchie teaches a computer-readable medium and a system on [72].  

(B)	As per Claims 3, 9, 15 and 21:
Specifically, Ritchie teaches:
wherein employing the one or more assessment models to determine the one or more assessment results, further comprises, evaluating the data associated with the one or more visualizations to determine one or more of missing or repeated records, spelling mistakes, drill-down bias, differing number of records by group, or misleading data selection; (Ritchie ¶20, 99, 103 afterwards, in step (930), the system works through the Keywords firstly trying to match the Label to whole word Keywords, then if unsuccessful to match the Label to part Keywords, then if still unsuccessful look for a wildcard match.  At least one embodiment of the present invention provides a method for defining a rules-based algorithm that would visually identify data errors based on the Labels and surrounding meta-data and allow for exploration by combining this with drill-down and instantaneously creation of a visual/animation). 

(C)	As per Claims 4, 10, 16 and 22:
wherein employing the one or more assessment models to determine the one or more assessment results, further comprises, evaluating the one or more visualizations to determine one or more types of mirage, including one or more of non-sequitur visualizations, over- plotting, concealed uncertainty, or manipulation of scales; (Ritchie ¶80 the scale of graphical object may be defined by the system itself or the system is configured to allow the user to manipulate the scale). 

(D)	As per Claims 5, 11, 17 and 23:
evaluating data associated with the one or more visualizations that is included in the data source and omitted from the one or more visualization; generating a portion of the one or more assessment results based on the evaluation; (Ritchie ¶125 In an exemplary embodiment of the present invention, as depicted in FIG. 21a, RichViewer allows for the instantaneous graphical comparison of two versions of the same source document for the meta-data. These 

(E)	As per Claims 6, 12, 18 and 24:
Although Ritchie teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose generating additional results and Kenthapadi specifically teaches:
wherein providing the report, further comprises, generating one or more other visualizations that are associated with one or more of the one or more assessment models, the one or more assessment results, or the one or more mirages; (Kenthapadi ¶42 one or more components of application 110 may display and/or otherwise output a member's position (e.g., top 10%, top 20 out of 138, etc.) in a ranking of candidates for a job to encourage the member to apply for jobs in which the member is highly ranked. In a second example, the component(s) may account for a candidate's relative position in rankings 116 for a set of jobs during ordering of the jobs as search results in response to a job search by the candidate. In a third example, a ranking of candidates for a given set of job qualifications may be displayed as search results to a recruiter after the recruiter submits a search request (e.g., requests 130) with the job qualifications included as parameters of the search request). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie’s system to turn Info-graphical or numerical representations of the meta-

Claims 2, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160350950 to Ritchie et al. (hereinafter referred to as “Ritchie”) in view of US 20200372472 to Kenthapadi et al. (hereinafter referred to as “Kenthapadi”) and in further view of US 7010364 to Singh et al. (hereinafter referred to as “Singh”).

(A)	As per Claims 2, 8, 14 and 20:
Specifically, Ritchie teaches:
comparing differences of the one or more test visualizations to the one or more visualizations; (Ritchie ¶125-126 s depicted in FIG. 20b, an embodiment of the present invention provides a method (2100) for the instantaneous graphical comparison of two versions of the same source document for the meta-data on graphics on a computing device).

determining the probability score that corresponds to detection of the one or more mirages based on the comparison, wherein the value of the probability is proportional to the magnitude of the compared differences; (Kenthapadi ¶48-53 to detect and/or quantify bias in machine learning models 114, monitoring system 112 calculates distributions 120 of attributes 118 for qualified candidates 132 and rankings 116. Each distribution may include probabilities or proportions of different values of an attribute in the corresponding set of users. For example, a distribution of gender in a “top 100” ranking of candidates for a job may be represented as 0.4 male, 0.3 female, and 0.3 unknown. The skew metric may utilize the logarithm to allow skew on either side to be symmetric with respect to the ratio of the two proportions. For example, a ratio of 0.5 or 2 between the proportion of the top k candidates with the attribute value in the ranking and the corresponding proportion of candidates with the attribute value in the set of qualified candidates may result in the same magnitude and opposite signs in the skew metric. The numerator and denominator of the ratio may optionally be required to have a minimum small constant value to prevent the logarithm from evaluating to an undefined value).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie’s system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and have each distribution may include probabilities or proportions of different values of an attribute in the corresponding set of users of Kenthapadi as both are analogous art which teach solutions to identify 
Although Ritchie in view of Kenthapadi teaches a Smart graphical Error Detection Technology or SEDT, it doesn’t expressly disclose generating test visualizations which are modified by the models and Singh teaches:
generating one or more test visualizations based on the one or more visualizations, wherein each test visualization is modified based on the one or more assessment models; (Singh Col. 7 Lines 62-66 once the in-control region has been defined, the unfolded data vectors for the test batches may be mapped onto the score space as single points and their location evaluated relative to the in-control region. FIG. 4 depicts the mapping process for completed batches).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Ritchie’s system to turn Info-graphical or numerical representations of the meta-data into textual descriptions or stories of what the Info-graphic and meta-data depicts and is voluntarily called Smart Transcript and have the in-control region defined, the unfolded data vectors for the test batches may be mapped onto the score space as single points of Singh as both are analogous art which teach solutions to have their location evaluated relative to the in-control region. FIG. 4 depicts the mapping process for completed batches as taught in Singh Col. 7 Lines 62-66.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20140156223 A1
QUANTITATIVE ANALYSIS AND VISUALIZATION OF SPATIAL POINTS
Toomre; Derek K. et al.
US 20170186203 A1
DISPLAY OF METEOROLOGICAL DATA IN AIRCRAFT
FOURNIER; Francois et al.
US 20070027637 A1
System and methods for characterization of chemical arrays for quality control
Delenstarr; Glenda C. et al.
US 20200336499 A1
ANOMALY AND MODE INFERENCE FROM TIME SERIES DATA
Kulkarni; Kedar et al.
US 20200109712 A1
INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, PROGRAM, SUBSTRATE PROCESSING APPARATUS, CRITERION DATA DETERMINATION APPARATUS, AND CRITERION DATA DETERMINATION METHOD
Maishigi; Keiji et al.
US 20180082208 A1
COGNITIVE MODELING APPARATUS FOR DETECTING AND ADJUSTING QUALITATIVE CONTEXTS ACROSS MULTIPLE DIMENSIONS FOR MULTIPLE ACTORS
Cormier; Michael E. et al.
US 20180032492 A1
GENERATION OF ANNOTATED COMPUTERIZED VISUALIZATIONS WITH EXPLANATIONS
Altshuller; Marc S. et al.
US 20160292611 A1
System Monitoring with Key Performance Indicators from Shared Base Search of Machine Data
Boe; Brent Stephen et al.
US 20160328808 A1
DATA AGGREGATION AND ANALYTICS FOR DIGITAL MANUFACTURING
Willis; Karl Darcy Daniel et al.
US 20120005631 A1
TECHNIQUES FOR DISPLAY OF INFORMATION RELATED TO POLICIES
B'Far; Reza et al.
US 20190325113 A1
DETERMINING A PROBABILISTIC DIAGNOSIS OF CANCER BY ANALYSIS OF GENOMIC COPY NUMBER VARIATIONS
Wigler; Michael H. et al.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        6/8/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623